Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. The Applicant argues the prior art relied on US Pub. No. 2010/0070162 (“Aihara”) and US Pub. No. 2010/0035637 (“Varanasi”) fail to teach or suggest the limitations of claim 1. Specifically, the Applicant argues both Aihara and Varanasi fail to teach the limitation “visually augmenting the captured first image with the first indicator of the first direction to travel along the route to the point of interest, wherein the first indicator of the first direction to travel that is determined based on the map data describing streets, buildings, and other points of interest within the field of view of the captured first image is overlaid on the captured first image”. The examiner respectfully disagrees. Figures 4-5C of Aihara show the images captured by the mobile device’s camera with the route and arrows indicating traveling direction superimposed on said images. Aihara further discloses referring to a route search server and database 35 in order to obtain the information presented in Figures 4-5C (par. [0087-0092]). As previously presented Aihara does not explicitly disclose that the map data describes streets, buildings and other points of interest within the field of view of the captured image. Veranasi presents that it is known for map data to describe streets, buildings and other points of interest within the field of view of the captured image (paragraphs [0050, 0056]).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 21 an accelerometer is used to determine objects where the objects include streets, buildings, and other points of interest. However, paragraph [0031] of the specification of the instant application discloses “In some embodiments, a device can also use an accelerometer to inform the device of what objects are displayed in its viewfinder. For example, if the device is in a hilly location, the accelerometer can tell the device that it is pointing downhill. In another example, the device can determine that, due to the topography surrounding its present location (described by map data) an object viewed at a certain angle from the horizon must be a neighboring hill or mountain peak in the distance. In yet another example, an angle from a horizon can indicate that the user is viewing a multiple story building having places of interest in multiple stories of the building. An accelerometer can inform the device of the angle at which the device is pointed.” According to the previous disclosure the data from the accelerometer is used by the device to determine points of interests within the field of view. It is noted the building described in the description is a building that has points of interests within the building, therefore the building is a point of interest. However, the examiner could not find support for an accelerometer determining streets and buildings (that do not have points of interests in multiple stories of the building) within the field of view of the captured image.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10, 12-13, 15-18, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aihara (US 2010/0070162) in view of Varanasi et al. (US 2010/0035637).

Regarding claim 1 Aihara discloses a method implemented on a handheld communication device having a processor, an image capture device, and a display, the method comprising: 
identifying a route from a first geographic position of the handheld communication device to a point of interest (Figure 4 shows an identified route from the current position of the device to a destination; map database – [0086, 0088]; route search server, guide route, point of interest – [0117, 0127]; mobile terminal device, mobile telephone – abstract, [0094]); 
capturing a first image at the first geographic position of the handheld communication device using the image capture device (Figures 4, 5A-5C show an image taken by imaging means, CCD camera – [0016, 0027, 0049, 0094]); 
presenting, on the display, the captured first image and the route from the first geographic position of the handheld communication device to the point of interest (Figures 4, 5A-5C show an image with a route superimposed in the image from the position of the mobile device to the desired destination); 
determining a first indicator for a first direction to travel along the route to the point of interest based on map data (Figure 4 shows an arrow that shows a traveling direction along the route to the desired destination; map database – [0086, 0088]; route search server – [0117, 0127]); and 
visually augmenting the captured first image with the first indicator of the first direction to travel along the route to the point of interest, wherein the first indicator of the first direction to travel that is determined based on the map data is overlaid on the captured first image (Figures 4-5C show the images captured by the mobile device’s camera with the route and arrows indicating traveling direction superimposed on said images).
However, Aihara fails to explicitly disclose that the map data describes streets, buildings, and other points of interest within a field of view of the captured first image.
In Varanasi, it is disclosed that it is known in the art for map data to describe streets, buildings, and other points of interest within a field of view of the captured first image (geographic element data representing one or more geographic elements can be stored; geographic elements may comprise buildings, streets, points of interest, waypoints, bodies of water, bridges, sculptures, monuments, parks, paths, other geographic elements or other point locations that a user may find useful or interesting – [0050]; concurrently display the image data received from camera and geographic element data received from memory – [0056]).
It would be obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the map data describing streets, buildings, and other points of interest within a field of view of the captured first image of Varanasi into the teachings of Aihara because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 2 Aihara discloses the method according to claim 1, further comprising: 
capturing a second image at a second geographic position of the handheld communication device along the route (Figures 5A-5C show different images being displayed that can be interpreted as second image at second geographic positions along the route); 
determining a second indicator for a second direction to travel along the route from the second geographic position to the point of interest (Figures 5A-5C show an indicator that indicates the user another direction to travel along the route to the desired destination from the latest position of the mobile device; said indicators are being interpreted as second indicators); and 
visually augmenting the captured second image with the second indicator of the second direction to travel along the route, wherein the second indicator of the second direction to travel is overlaid on the captured second image (Figures 5A-5C show the images captured by the mobile device’s camera with the route and arrows indicating traveling direction superimposed on said images).

Regarding claim 4 Aihara discloses the method according to claim 1, wherein the identified route from the first geographic position of the handheld communication device to the point of interest is a pedestrian route (navigation used by a walker – [0004, 0019, 0028]; search conditions include means of travel from the departure point to the destination, the means of travel includes walking – [0006]).

Regarding claim 5 Aihara discloses the method according to claim 1, wherein the first indicator comprises turn arrows that are overlaid onto the captured first image to indicate upcoming turns in the route as a user travels along the route (Figure 4 shows turning arrows superimposed on the image being displayed).
Regarding claim 6 Aihara discloses the method according to claim 1, wherein travel directions are displayed with the first indicator of the first direction to travel (Figure 4 shows a white banner and arrows being displayed on the screen of the mobile device in the direction of travel).

Regarding claim 8 Aihara discloses the method according to claim 1, further comprising: 
in response to determining that there are no streets, buildings, and other points of interest within the field of view of the captured first image, displaying a top-down view of a map on the handheld communication device (when the tilt angle of the mobile device with respect to the horizontal is not within a predetermined angle range the mobile device will display a plan-view map – Figure 7, [0111-0113]; it is noted the predetermined angle ranges are average angles used when a typical person readies a camera to capture an image – [0112]; therefore, when the mobile device is not pointing within a range that encompasses a front direction a person with ordinary skill in the art would know there will be no streets, buildings, and other points of interest within the field of view; it is further noted a plan-view map is a top-down view map). 

Regarding claim 10 Aihara discloses the method according to claim 1, wherein the captured first image comprises a real-time live video feed (live image mode/live view mode – [0093, 0113]).

Claim 12 corresponds to the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the processor to perform the method of claim 1. Therefore, claim 12 is being rejected on the same basis as claim 1.

Claim 13 corresponds to the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the processor to perform the method of claim 2. Therefore, claim 13 is being rejected on the same basis as claim 2.

Claim 15 corresponds to the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the processor to perform the method of claim 4. Therefore, claim 15 is being rejected on the same basis as claim 4.

Claim 16 corresponds to the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the processor to perform the method of claim 5. Therefore, claim 16 is being rejected on the same basis as claim 5.

Claim 17 corresponds to the system performing the method of claim 1. Therefore, claim 17 is being rejected on the same basis as claim 1.

Claim 18 corresponds to the system performing the method of claim 2. Therefore, claim 18 is being rejected on the same basis as claim 2.

Regarding claim 22 Aihara discloses the method according to claim 1, wherein the route from the first geographic position of the handheld communication device to the point of interest is presented as a schematic map (guide information that includes guide route data, guidance points, and other data from the route search server 30 is received at the mobile terminal and the map image displayed by the display means 28 in this state is a general display mode that uses a plan-view map image – [0111]; normal-mode display which a display using a plan-view map – [0113]; note a person with ordinary skill in the art knows a plan-view map is a schematic map).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aihara (US 2010/0070162) in view of Varanasi et al. (US 2010/0035637) further in view of Kankainen (US 2011/0141141).

Regarding claim 7 Aihara discloses the method according to claim 1. However, fails to explicitly disclose wherein a street name is displayed on the first indicator indicating the first direction to travel.
In his disclosure Kankainen teaches a street name is displayed along with the first indicator indicating the first direction to travel (Figures 6C and 6D show street names “H St NW” and “19th St NW” being displayed with an indicator of the direction of travel).
While Kankainen teaches a street name being displayed along with the first indicator indicating the first direction to travel, it fails to teach a street name being displayed on the first indicator. However, it appears the method will perform equally well with the street name being displayed along with the first indicator. Regarding the displaying of street names, paragraph [0020] of the published application discloses “As illustrated, the captured image 102 has been augmented with information corresponding to points of interest 104, 106 and street labels 110, 112.” Therefore, from the instant application, displaying a street name on the first indicator does not solve any particular or stated problem.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Kankainen into the teachings of Aihara because such incorporation enables users to efficiently navigate to points of interest (par. [0001]).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aihara (US 2010/0070162) in view of Varanasi et al. (US 2010/0035637) further in view of Fong (US 2010/0271401).

Regarding claim 9 Aihara discloses the method according to claim 2. However, fails to explicitly disclose further comprising updating the captured first image presented on the display to the captured second image in response to a user panning the handheld communication device.
In his disclosure Fong teaches updating the captured first image presented on the display to the captured second image in response to a user panning the handheld communication device (updating a pan state associated with the image, the pan state may be updated in response to receiving a pan signal – [0072]; controlling the handheld device to update the image displayed on said handheld device to comply with the pan signal – [0073]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Fong into the teachings of Aihara because such incorporation would enhance the experience of the user.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aihara (US 2010/0070162) in view of Varanasi et al. (US 2010/0035637) further in view of Wallace et al. (US 2011/0052073).

Regarding claim 21 Aihara discloses the method according to claim 1. However, fails to explicitly disclose wherein objects within the field of view of the captured first image are determined by an accelerometer and the objects include the streets, buildings, and other points of interest.
In his disclosure Wallace teaches wherein objects within the field of view of the captured first image are determined by an accelerometer and the objects include the streets, buildings, and other points of interest (obtaining a set of candidate points of interest based on image metadata describing properties of an image, including an accelerometer reading – [0011, 0026]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wallace into the teachings of Aihara because such incorporation increases the confidence that the correct point of interest is identified – [0010]).

Allowable Subject Matter
Claims 3, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482